                    IN THE UNITED STATES DISTRICT COURT FOR
                     THE EASTERN DISTRICT OF PENNSYLVANIA

ANGELIQUE JENKINS,                           :       CIVIL ACTION
          Plaintiff,                         :
    v.                                       :
                                             :
SEPTA,                                       :
     Defendant.                              :       NO. 19-2180

                                         ORDER

       AND NOW, this 10th day of May 2021, upon consideration of Defendant’s Motion for

Summary Judgment (ECF No. 52), Plaintiff’s response in opposition (ECF No. 53), Defendant’s

reply (ECF No. 55), and Plaintiff’s surreply (ECF No. 58), and for the reasons set forth in the

accompanying memorandum, it is hereby ORDERED that Defendant’s Motion for Summary

Judgment (ECF No. 52) is GRANTED.

       The Clerk of Court is directed to close the above-captioned matter.


                                                             BY THE COURT
                                                              /s/ Chad F. Kenney
                                                             _____________________________
                                                             CHAD F. KENNEY, JUDGE
